DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claim requires, because it recites “composed of”, a hydrogen-permeable membrane that is “composed solely of palladium alloys” (emphasis added by the examiner) such that a coating does not read on the claim. This argument is further limiting than the claim as well as the specification and is therefore not persuasive. The MPEP (see section 2111.03(IV)) states that “composed of” should be “interpreted in the same manner as either ‘consisting of’ or ‘consisting essentially of’, depending on the facts of the particular case” (emphasis added by the examiner). When reading the specification, [0012] of the PG Pub states that the “hydrogen-permeable membrane may comprise at least one of: palladium (Pd)…or niobium (Nb)…may also comprise a palladium-copper alloy, or potentially a palladium-silver alloy…may comprise a ceramic layer, and most preferably a ceramic layer on the inside or outside of a palladium-copper alloy” (emphasis added by the examiner). This paragraph shows that the membrane is not only the palladium alloy as the applicant argues that claim must read as. The claims, while given the broadest reasonable interpretation, must also be read in light of the specification. The examiner should not read “composed of” to mean “consisting of” because there are numerous indicators in the specification that this is not the case (as cited above and 
Applicant further argues that Upadhye fails to teach a membrane that would be utilized in the heating process as claimed, or fails to teach selecting “a palladium-silver (only) alloy from all of the options disclosed” and that Upadhye only mentions this type of alloy could be used. Examiner does not find this argument persuasive because the examiner is unsure what the applicant is actually arguing. As noted above, the claims do not require “only” a palladium-silver alloy composition, and Upadhye discloses heating the reservoir and utilizing such an alloy to produce hydrogen. Upadhye explicitly teaches this as noted in the rejection, therefore the examiner is not persuaded by this argument. 
Additionally, Applicant has argued that Upadhye fails to disclose the step of “delaying allowing the gas stream…within the reservoir” and further notes that Upadhye discloses constantly removing the product hydrogen which is the opposite of the claim language. The examiner does not find this persuasive as the claim merely requires delaying the gas stream from entering the wellbore, not from reacting with the membrane (though that is definitely the consequence of delaying the gas stream form entering the wellbore as it would never contact the membrane). The gas stream of Upadhye (from the production well) is the beginning of the 
All other previously presented rejections have been withdrawn in light of the amendments made to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 24, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Upadhye US Patent 7,431,084 hereinafter referred to as Upadhye.
Regarding claim 1, Upadhye discloses a method for producing hydrogen from a petroleum reservoir (see abstract), the method comprising, providing a well from surface to the reservoir (Column 6, lines 58-65), locating in the well at least one hydrogen permeable membrane (41) composed of a palladium-copper alloy or a palladium-silver alloy (palladium-silver coated on a ceramic support - Column 7, lines 7-18), heating the reservoir to generate a gas 
Regarding claims 2, 4, 24, and 30, Upadhye discloses wherein injecting an oxidizing agent or injecting a hot material (steam) are common methods in coal gasification system (Column 1, lines 18-39)
Regarding claim 27, Upadhye discloses a method for producing hydrogen from a petroleum reservoir (see abstract), the method comprising, providing a well from surface to the reservoir (Column 6, lines 58-65), locating in the well at least one hydrogen permeable membrane (41) composed of a palladium-copper alloy or a palladium-silver alloy (palladium-silver coated on a ceramic support - Column 7, lines 7-18), heating the reservoir to generate a gas stream comprising hydrogen (Column 4, line 51 to Column 5, line 4 via gasification), and allowing the gas stream to enter the well and engage the membrane such that only the hydrogen in the gas stream can got to surface (Column 7, lines 26-34) and delaying the gas stream to enter the well and engage for future generation of the hydrogen (Column 6, line 66 to Column 7, line 6 - the membrane will generate hydrogen gas whenever the gas enters the wellbore as time goes on and the steam is injected into the injection wellbore). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 19, 21, 28, 29, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhye as applied to claims 1 or 27 above, and further in view of Morse et al US Patent Application Publication 2019/0017358 hereinafter referred to as Morse.
Regarding claims 3, 5, 28, 29 and 31, Upadhye teaches, as discussed above, certain methods of heating the formation, and Morse teaches that there are a myriad of heating treatments that can be used including injecting steam, heating elements, radio-frequency antennas, resistive heating elements, catalytic process with oxidizers, or electromagnetic system [0011, 0023]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the methods of heating the formation to yield the predictable result of creating gas as they are all known variants each other as taught by Morse.
Regarding claims 19 and 33, Morse further teaches utilizing a frequency between 60 Hz and 1,000 GHz [0046]. 
Regarding claims 21 and 34, Morse further teaching heating the wellbore to temperatures between 200 to 800 degrees C [0044].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Upadhye as applied to claim 27 above, and further in view of Maher et al US Patent Application Publication 2003/0178191 hereinafter referred to as Maher.
Regarding claim 32, Upadhye teaches heating the formation and producing hydrogen but is silent as to the timing between cycles. Maher teaches that it is known to operate the heating cycles anywhere from two months to six months (or others) depending on operation parameters [2006]. It would have been obvious to modify the method of Upadhye (and Upadhye in view of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672